This workman's compensation case is on a claim of five-point hernia (R.S. 34:15-12x). The Bureau, the Bergen County Common Pleas and the Supreme Court have successively found for the claimant. *Page 484 
The points here presented by the appellant employer are (1) that the claimant did not suffer "immediate" descent of the hernia, (2) that he did not suffer such prostration as compelled him to cease work immediately and (3) that he did not suffer severe pain in the hernial region.
These points, on the study of the proofs, appear to be of descending merit in the order named. We have little difficulty in resolving the last two in favor of the claimant. The first point would have prevailing force if the proofs sustained the appellant's argument that the descent of the hernia did not occur until December 11th, 1944, three weeks after the accident to which it is attributed. The statute requires that the descent shall immediately follow the cause, and we conceive of no exigency of fact or cogency of reasoning which would bring that interval within the limitation of the statute. Borodaeff v.Province Line Dairy, Inc., 109 N.J.L. 25; affirmed, 110Id. 20, seems to have been understood in the Common Pleas Court as permitting that generous interval; it is not, in our opinion, susceptible of that interpretation. We are satisfied, however, that the believable proofs, including the medical interpretation of the happenings, sustain the holding that there was a descent within a matter of minutes, not of days or even of hours, and that the body of proofs viewed as a whole give to that particular phase of them the impressive evidential weight required by the statute.
The judgment below will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, HEHER, COLIE, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — None. *Page 485